Exhibit 10.68

RSUs Issued In Lieu of            

Director Deferred Cash Retainer Fees

RYMAN HOSPITALITY PROPERTIES, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into effective as of the          day of             ,             ,
between Ryman Hospitality Properties, Inc., a Delaware corporation (the
“Company”), and              (the “Grantee”), who is a member of the Board of
Directors of the Company. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Ryman Hospitality Properties,
Inc. Amended and Restated Omnibus Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted stock units of Ryman Hospitality Properties, Inc. (the “Restricted
Stock Units”);

WHEREAS, the Grantee desires to defer receipt of his annual Board and committee
retainer and/or other fees and compensation earned for his service has a member
of the Board (the “Board Fees”); and

WHEREAS, the Company desires to issue additional Restricted Stock Units to
Grantee in lieu of payment of the Board Fees to Grantee.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Stock Units. The Company hereby grants to the Grantee an
award (the “Award”) of Restricted Stock Units equal to the amount set forth on
Exhibit A hereto, on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.

2. Vesting; Deferral Election. The Restricted Stock Units are fully vested as of
the Grant Date (as defined in Exhibit A hereto); however, Grantee hereby elects
to defer the receipt of the Restricted Stock Units for the period of time set
forth on Exhibit A hereto. This election is irrevocable with respect to the
payment of shares for which such election is made.

3. Payment of Restricted Stock Units. Grantee shall be entitled to receive
shares of the Company’s common stock, par value $.01 per share (the “Common
Stock”), convertible on a one-for-one basis, for Restricted Stock Units issuable
to Grantee upon expiration of the deferral period set forth in Exhibit A hereto.
Grantee will receive the number of shares equal to the number of vested
Restricted Stock Units, as may be adjusted as provided herein.



--------------------------------------------------------------------------------

4. Dividends. The Grantee shall be entitled to receive either, in the discretion
of the Human Resources Committee of the Board (the “Committee”):

(a) Cash payments equal to any cash dividend and other distributions paid with
respect to a corresponding number of shares;

(b) Additional Restricted Stock Units equal to any cash dividend and other
distributions paid with respect to a corresponding number of shares; or

(c) If dividends or distributions are paid in shares, the fair market value of
such shares converted into Restricted Stock Units.

In the case of (b) or (c) above, the additional Restricted Stock Units shall be
subject to the same forfeiture restrictions and restrictions on transferability
as apply to the Restricted Stock Units with respect to which they were paid.

5. Rights as a Stockholder. Except as provided above, the Grantee shall not have
voting or any other rights as a stockholder of the Company with respect to
Restricted Stock Units. Grantee will obtain full voting and other rights as a
stockholder of the Company upon the settlement of Restricted Stock Units in
shares of Common Stock.

6. Adjustments. The Committee may make adjustments in the terms and conditions
of, and the criteria included in, this Award in recognition of unusual or
nonrecurring events affecting the Company, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.
Upon the occurrence of any of the events described in Section 4.2 of the Plan,
the Committee shall make the adjustments described in this Section 6.

7. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

8. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.

9. Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

 

2



--------------------------------------------------------------------------------

10. Notices. All notices required to be given under this agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

  To the Company:  

Ryman Hospitality Properties, Inc.

One Gaylord Drive

Nashville, Tennessee 37214

Attn: General Counsel

  To the Grantee:   The address then maintained with respect to the Grantee in
the Company’s records.

11. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.

12. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

13. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed effective as of the day and year first above
written.

 

RYMAN HOSPITALITY

PROPERTIES, INC.

    GRANTEE By:            

Scott J. Lynn, SVP &

General Counsel

    INSERT NAME

 

3



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED STOCK UNITS

Number of Restricted

Stock Units to be

Awarded:    On a quarterly basis in arrears, the Company will award Restricted
Stock Units to the Grantee in an amount equal to (1) the Board Fees payable to
Grantee divided by (2) the Fair Market Value of the Company’s Common Stock.   
The Company will evidence the Award by issuing a revised Exhibit A showing the
Restricted Stock Units awarded to the Grantee with respect to such calendar
quarter. Deferral End Date:    EITHER: The date on which the Grantee’s service
as a member of the Board of Directors terminates.    OR:         % will be paid
to Grantee on [insert date(s)]